Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Election/Restrictions

This application is in condition for allowance except for the presence of claims 10 and 11 directed to invention II non-elected without traverse (please see page 2 (line 9) in the previous office actin dated May 10, 2022).  Accordingly, claims 10 and 11 have been cancelled.

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            
***     The application has been amended as follows: 
*** Cancel claims 10 and 11.  


 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



The examiner agrees with applicant's remarks (page 7, second para.). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
The USPTO is retiring Public PAIR, effective July 31, 2022. Public PAIR functionality has been fully incorporated into Patent Center for electronic filing and management of patent applications in a single unified interface. 
Information regarding the status of an application may be obtained from contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
August 13, 2022